Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce Lee Johnson appeals the district court’s order granting his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. See Dillon v. United States, — U.S.-, 130 S.Ct. 2683, 177 L.Ed.2d 271 (2010); United States v. Dunphy, 551 F.3d 247, 250-52 (4th Cir.2009). Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 4:02-cr-00579-CWH-2 (D.S.C. Feb. 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED